DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 4/25/2022 in which claims 1-20 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is:  adding the results of “multiplying the first word mover's distance by a first weight of the weights that corresponds to the first embedding; and 
	multiplying the second word mover's distance by a second weight of the weights that corresponds to the second embedding” for the similarity measure.  
	
	In other words, the limitation: 
	“determining a similarity measure between the text and known text associated with an intent by: 
	determining a first word mover's distance between a first embedding of the embeddings and a first known embedding of a first corresponding word in the known text; 
	determining a second word mover's distance between a second embedding of the embeddings and a second known embedding of a second corresponding word in the known text; 
	multiplying the first word mover's distance by a first weight of the weights that corresponds to the first embedding; and 
		multiplying the second word mover's distance by a second weight of the weights that corresponds to the second embedding”
	
is unclear because it’s missing the final step of combining the results together in order to get a single similarity measure.  What this function is left with is multiple results without combining them together in any way to make a single measurement.  It is assumed that the final step must be an addition because paragraph [0038] details these steps in order to find the measurement.  Correction is required such as by pointing out where in the specification this similarity determination is found and by amending the claims accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lipka et al. US 20200184307 A1 (hereinafter referred to as “Lipka”) in view of Porter et al. US 20190057143 A1 (hereinafter referred to as “Porter”) and further in view of Mazza et al. US 20190182382 A1 (hereinafter referred to as “Mazza”).

As per claim 1, Lipka teaches:
A method, comprising: 
receiving input of text by a user via a user interface (Lipka, [0006] – Text inputs.  Paragraphs [0133] and [0138] – Input/output interfaces); 
determining weights for portions of the text based on a plurality of keywords… (Lipka, [0057] – Using a word2vec indicates that a vector is used which uses weights to match intent of text.  See also [0069] and [0070] of Lipka which explicitly teaches weights in determining intent); 
generating embeddings of words in the text (Lipka, [0057] – “The open intent system 102 may utilize a word embedding procedure such as word2vec in order to determine verb object pairs within the text input”, wherein this is interpreted as using the neural network model to receive embeddings as the output.  This reads on the claims in view of paragraph [0035] of the pending application); 
Although Lipka teaches weights and embeddings of text, Lipka doesn’t explicitly teach word mover’s distances, however, Porter teaches:
associated with a domain related to the text (Porter, [0007] – The systems and methods categorize the received chat question into one or more of the content topics by applying the generated language model to the keywords identified from the chat question, wherein categorization of the chat question is interpreted as determining a domain of the text based on context.  See also paragraphs [0059] and [0060].  This corresponds to the meaning of “domain” in paragraph [0003] of the pending application)
determining that the intent is associated with the text based on the similarity measure between the text and the known text (Porter, [0077] – WMD is used to determine a relevance to a chat question); and 
providing content to the user via the user interface based on the intent (Porter, [0007] – Generate and provide a chat response to the user, where the chat response corresponds to a content portion (e.g., a digital content portion from within the digital content body) related to the content topic that is matched with the chat question).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lipka’s invention in view of Porter in order to use word mover’s distances from the embedding of the text in order to determine a similarity measure; this is a known technique used to improve similar devices which would have yielded the predictable advantage of determining a most relevant answer to a question (Porter, paragraph [0077]).
Lipka doesn’t teach a formula for determining a similarity measure, however, Mazza teaches:
determining a similarity measure between the text and known text associated with an intent by: 
determining a first word mover's distance between a first embedding of the embeddings and a first known embedding of a first corresponding word in the known text (Mazza, [0101] – “For each n-gram p extracted from a sentence”, wherein this is interpreted as first, second, third etc. embeddings of texts.  “Compute the semantic distance (e.g., word mover's distance) between the corresponding lemmatized n-grams p.sub.1 and p.sub.2.”, wherein each term or n-gram of a first and second sentence calculates a respective word mover’s distance); 
determining a second word mover's distance between a second embedding of the embeddings and a second known embedding of a second corresponding word in the known text (Mazza, [0101] – “Compute the semantic distance (e.g., word mover's distance) between the corresponding lemmatized n-grams p.sub.1 and p.sub.2.”, wherein each term or n-gram of a first and second sentence calculates a respective word mover’s distance); 
multiplying the first word mover's distance by a first weight of the weights that corresponds to the first embedding (Mazza, [0101] – “Then the data extraction module 172 adds an edge y.sub.e between (p.sub.1, s.sub.1) and (p.sub.2, s.sub.2) where the weight of the edge (w(y.sub.e)) is given by:
w(y.sub.e)=(1−semantic distance)*length(p.sub.1)*length(p.sub.2)
[0102] This weight reflects the semantic similarity between the n-grams p.sub.1 and p.sub.2, and connections between longer n-grams having higher weight due to the multiplication by the lengths of the n-grams”, wherein this is interpreted as multiplying a first word mover’s distance by a first weight of the weights); and 
multiplying the second word mover's distance by a second weight of the weights that corresponds to the second embedding (Mazza, [0101] – “Then the data extraction module 172 adds an edge y.sub.e between (p.sub.1, s.sub.1) and (p.sub.2, s.sub.2) where the weight of the edge (w(y.sub.e)) is given by:
w(y.sub.e)=(1−semantic distance)*length(p.sub.1)*length(p.sub.2)
[0102] This weight reflects the semantic similarity between the n-grams p.sub.1 and p.sub.2, and connections between longer n-grams having higher weight due to the multiplication by the lengths of the n-grams”, wherein this is interpreted as multiplying a second word mover’s distance by a second weight of the weights because each term can be used in this calculation);
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lipka’s invention as modified in view of Mazza in order to include a formula for determining if two sentences are similar; this is advantageous in the field of comparing text because it can take two long sentences and compare each sentences respective key term to find out if the two sentences are closely related (Mazza, paragraph [0102]).

As per claim 2, Lipka as modified teaches:
The method of Claim 1, wherein determining the weights for the portions of the text based on the plurality of keywords comprises: 
providing input to a model based on the text, wherein the model has been trained based on the plurality of keywords (Lipka, [0006] – The disclosed systems can train both an intent existence neural network and an intent extraction neural network with training data that is untethered from any intent categories.  By applying the intent existence neural network to a text input, the disclosed systems can determine whether one or more intents exist in the text input); and 
receiving output from the model indicating the weights (Lipka, [0057] – “The open intent system 102 may utilize a word embedding procedure such as word2vec in order to determine verb object pairs within the text input”, wherein this is interpreted as using the neural network model to receive embeddings as the output.  This reads on the claims in view of paragraph [0035] of the pending application.  Also using a word2vec indicates that a vector is used which uses weights to match intent of text.  See also [0069] and [0070] of Lipka).

As per claim 3, Lipka as modified teaches:
The method of Claim 1, wherein generating the embeddings of the words in the text comprises: 
providing one or more inputs to a model based on the text (Lipka, [0034]); and 
receiving the embeddings as one or more outputs from the model (Lipka, [0057] – “The open intent system 102 may utilize a word embedding procedure such as word2vec in order to determine verb object pairs within the text input”, wherein this is interpreted as using the neural network model to receive embeddings as the output.  This reads on the claims in view of paragraph [0035] of the pending application).

As per claim 4, Lipka as modified teaches:
The method of Claim 3, wherein the model comprises a bi-directional long short term memory (LSTM) layer (Lipka, [0022] and [0061] – Bi-direction LSTM layer).

As per claim 5, Lipka as modified teaches:
The method of Claim 1, wherein providing the content to the user via the user interface based on the intent comprises: 
determining that the content is relevant to the text based on a mapping between the content and the intent (Porter, [0110] and [0111] – The relationship map depicts the chat question relating to six different content topics where it is determined that topic 6 is the most relevant to the question); and 
providing the content to the user interface for display (Porter, [0007] – Generate and provide a chat response to the user, where the chat response corresponds to a content portion (e.g., a digital content portion from within the digital content body) related to the content topic that is matched with the chat question).

As per claim 6, Lipka as modified teaches:
The method of Claim 1, further comprising determining the domain based on context information associated with the text (Porter, [0007] – The systems and methods categorize the received chat question into one or more of the content topics by applying the generated language model to the keywords identified from the chat question, wherein categorization of the chat question is interpreted as determining a domain of the text based on context.  See also paragraphs [0059] and [0060].  This corresponds to the meaning of “domain” in paragraph [0003] of the pending application).

As per claim 7, Lipka as modified teaches:
The method of Claim 1, wherein providing the content to the user via the user interface based on the intent comprises providing a response by a chat bot to the user (Porter, [0007] – Generate and provide a chat response to the user, where the chat response corresponds to a content portion (e.g., a digital content portion from within the digital content body) related to the content topic that is matched with the chat question).

Claims 8-14 are directed to a system performing steps recited in claims 1-7 with substantially the same limitations.  Therefore, the rejections made to claims 1-7 are applied to claims 8-14 respectively.

Claims 15-20 are directed to a non-transitory computer-readable medium performing steps recited in claims 1-6 with substantially the same limitations.  Therefore, the rejections made to claims 1-6 are applied to claims 15-20 respectively.

Response to Arguments
Applicant’s arguments have been considered with respect to the Judicial Exception rejection made to the claims.  Remarks filed on 4/25/2022 have been fully considered and are persuasive especially in view of the amendments made to the claims.  The amendments present a clear improvement to the way a similarity measurement is determined between two similar texts using embedded words using word2vec and word mover’s distance techniques.  
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jolley et al. US 20170242886 A1 teaches User intent and context based search results (Title).
Evermann et al. US 10176167 B2 teaches a System and method for inferring user intent from speech inputs (Title).
Peng et al. 2016, “News Citation Recommendation with Implicit and Explicit Semantics” teaches Word Mover’s Distance to measure distance between word’s low dimensional representations as building blocks to obtain cumulative distance.  This also teaches embedding based matching to measure the similarity by the minimized cosine distance between entities on page 390.
Kusner et al. 2015 “From Word Embeddings to Document Distances” teaches word2vec embedding as well as word mover’s distance on pages 2 and 3.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 26, 2022
/MATTHEW J ELLIS/Examiner, Art Unit 2152